Title: To George Washington from Major General William Heath, 21 May 1779
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston May 21st 1779

In the month of September last Standing in need of an aid De Camp in conformity to the resolution of the Hon. Congress of the 27th May 1778 I appointed one from the line vizt Capt. Thomas Cartwright of Colo. Henry Jacksons Regt Since which in the new arrainging the officers of His Regiment Captain Cartwright was omitted, The Colonel apprehending as he has Since declared that Capt. Cartwright was provided for by being in my Family. Under these Circumstances I request your Excellencys Opinion and direction, whether Capt. Cartwright can Continue as one of my aids, or must quit the army. He is an officer of abilities and to me appears quallified to discharge the duties of the office with reputation to himself and Honor to his Country which makes me desireous to have him Continue in my family if Consistant with the establishment of the army.
Four vessells have lately arrived here from Carolina with Rice having but in the whole about Twelve hundred & thirty Tierces Several other vessels which were expected with rice have not yet arrived, which makes it probable that they may have fallen into the hands of Some of the Enemys Cruizers. I have the Honor to be with the greatest respect your Excellencys most obedient Servt
W. Heath
P.S. the Brigt. Lusane with about 320 Tierces of Rice is arrived at Bedford, the Continental Sloop Providence, has retaken a Schooner laden with the Same Comodity, and Sent her into the Same Port.
W.H.

